IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA §
§
§
Vv. § NO. 3:19-CR-00137-S
§
CHRISTOPHER DELAROSA, §
Defendant §

MEMORANDUM ADOPTING REPORT AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

The Court referred the request for revocation of Defendant’s Supervised Release to
United States Magistrate Judge David L. Horan for consideration. The Court has received the
Report and Recommendation of the United States Magistrate Judge pursuant to its order.
Defendant having waived allocution before this Court as well as his right to object to the
Report and Recommendation of the United States Magistrate Judge, the Court is of the
opinion that the findings and conclusions of the Magistrate Judge are correct.

It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the
opinion and findings of the Court. It is further ORDERED that, because the 18 U.S.C. §
3583(d) exception to mandatory revocation applies, Defendant's supervised release will not
be revoked, and he will remain on supervised release, and, further, that Defendant’s
conditions of supervised release are modified to permit him to enroll in the Track II pilot
program of PASS Court as soon as possible,

50 ORDERED.

  

Signed September j 2019, f ()

UNITED STATES DISTRICT JUDGE

 

PAGE I

 

 
